14-597(L)
Thai-Lao Lignite (Thailand) Co., Ltd. v. Gov’t of the Lao People’s Democratic Republic




                              United States Court of Appeals
                                         FOR THE SECOND CIRCUIT 
                                              ______________  
                                                      
                                            August Term, 2014 
                                                         
                            (Argued: April 1, 2015          Decided:  July 20, 2017) 
                                                         
                                  Docket Nos. 14‐597, 14‐1052, 14‐1497 
                                              ______________  
 
       THAI‐LAO LIGNITE (THAILAND) CO., LTD., HONGSA LIGNITE (LAO PDR) CO., LTD., 
                                            
                                                 Petitioners‐Appellants–Cross‐Appellees, 
 
                                              –v.–  
                                                 
                       GOVERNMENT OF THE LAO PEOPLE’S DEMOCRATIC REPUBLIC, 
                                                 
                                                      Respondent‐Appellee–Cross‐Appellant. 
                                         ______________  
 
B  e  f  o  r  e :        
 
                     KATZMANN, Chief Judge, POOLER, and CARNEY, Circuit Judges. 
 
                                         ______________  
          
         Appeal from orders of the United States District Court for the Southern District 
of New York (Wood, J.), vacating its August 3, 2011 judgment enforcing an arbitral 
award (the “Award”) against the Government of the Lao People’s Democratic Republic 
(“Laos”), and denying the requests of Petitioners‐Appellants Thai‐Lao Lignite 
(Thailand) Co., Ltd. (“TLL”), and Hongsa Lignite (Lao PDR) Co., Ltd. (“HLL”), that 
Laos post security pending conclusion of the motion to vacate and any subsequent 
appeals, and that the court enforce an English judgment also entered on the same 
Award. The District Court entered its judgment enforcing the Award under the 
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 
1958, 21 U.S.T. 2517, implemented by 9 U.S.C. §§ 201‐08 (the “New York Convention” or 
“Convention”). It vacated its enforcement judgment upon Laos’s motion under Federal 
Rule of Civil Procedure 60(b)(5), made over one year later, after a court in the Malaysian 
arbitral seat set aside the Award. The District Court did so on the understanding that in 
the circumstances of this case the Convention required it to give effect to the later 
Malaysian decision annulling the Award. Petitioners argue that, in so construing its 
obligations, the District Court exceeded the permissible bounds of its discretion. Had 
the court examined and accorded appropriate weight to standard Rule 60(b) 
considerations—including whether the motion was brought within a reasonable time, 
whether the moving party acted equitably, and whether vacatur strikes an appropriate 
balance between serving the ends of justice and preserving the finality of judgments—
the District Court would have been bound, they argue, to deny Laos’s vacatur motion. 
The untimeliness of Laos’s appeal of the Award and Laos’s allegedly inequitable 
conduct in Malaysia and before the District Court compel that result, they contend.  
        We agree with Petitioners that Rule 60(b)(5) applies to a district court’s 
consideration of a motion to vacate a judgment under the circumstances of the instant 
case. In adjudicating a Rule 60(b)(5) motion to vacate a judgment enforcing an arbitral 
award that has, since the initial confirmation, been annulled in the primary jurisdiction, 
district courts should analyze the full range of Rule 60(b) considerations, including 
timeliness and the equities. In conducting this analysis, district courts ought to assign 
significant weight to the concerns of international comity recently articulated in 
Corporación Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v. Pemex‐Exploración y 
Producción, 832 F.3d 92 (2d Cir. 2016), cert. dismissed, 137 S. Ct. 1622 (2017). In the instant 
case, however, consideration of these factors would not have materially changed the 
outcome, especially in light of the District Court’s explanations of its rulings granting 
vacatur and denying sanctions. We therefore AFFIRM the District Court’s decision to 
vacate its earlier judgment enforcing the Award.  
        We further decide that the District Court committed no abuse of discretion by 
denying Petitioners’ requests that Laos be required to post security during the pendency 
of its motion and any subsequent appeals and that the court enforce the English 
judgment. Accordingly, we AFFIRM these two orders as well. 
         
        AFFIRMED.  
         

                                                 
                                               2 
                                      ______________ 
                                                           
                            JAMES E. BERGER (Charlene C. Sun, J. Emmett Murphy, 
                                  Nilufar Hossain, Kerianne Tobitsche, on the brief), 
                                  King & Spalding LLP, New York, NY, for Petitioners‐
                                  Appellants–Cross‐Appellees.  
 
                            ROBERT K. KRY (Steven F. Molo, Joel M. Melendez, 
                                 MoloLamken LLP, New York, NY; David J. Branson, 
                                 Anthony F. King, Tiana A. Bey, King Branson LLC, 
                                 Bethesda, MD; Anthony J. Hatab, Dressel & Hatab, 
                                 P.C., New York, NY, on the brief), for Respondent‐
                                 Appellee–Cross‐Appellant.  
                                    ______________ 

SUSAN L. CARNEY, Circuit Judge:   

       This case requires us to address how a district court should adjudicate a motion 

to vacate a judgment that it has entered enforcing a foreign arbitral award, when that 

award has later been set aside by courts in the arbitral seat. In particular, we consider 

the interplay between Federal Rule of Civil Procedure 60(b)(5), which permits district 

courts to “relieve a party . . . from a final judgment” when the judgment “is based on an 

earlier judgment that has been reversed or vacated,” on the one hand, and the standards 

for declining to enforce an arbitral award under the Convention on the Recognition and 

Enforcement of Foreign Arbitral Awards, on the other. 

       Briefly, the question arises in the following context. In 2007, Petitioners Thai‐Lao 

Lignite (Thailand) Co., Ltd. (“TLL”) and its subsidiary, Hongsa Lignite (Lao PDR) Co., 

                                               
                                             3 
Ltd. (“HLL”) (collectively, “Petitioners”) submitted to arbitration in Malaysia a 

commercial dispute arising from the terminations by the Government of the Lao 

People’s Democratic Republic (“Laos”) of contracts granting TLL rights to mine lignite 

(a soft coal) in the Hongsa region of Laos and to build a major lignite‐burning power 

plant there—an extensive project undertaken during the early 1990s. In late 2009, a duly 

convened arbitral panel found Laos in breach and awarded Petitioners approximately 

$57 million as compensation for their losses (the “Award”). After the period for 

challenging the Award in Malaysia expired, Petitioners began enforcement actions 

against Laos in the United States, the United Kingdom, and France under the 

Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 

1958, 21 U.S.T. 2517, implemented by 9 U.S.C. §§ 201‐08 (the “New York Convention” or 

“Convention”). Their enforcement efforts succeeded in the United States and the United 

Kingdom, resulting first in an August 2011 judgment in the United States District Court 

for the Southern District of New York (the “August 2011 judgment”) and, later, a 

November 2012 judgment in the High Court of Justice of England and Wales (the 

“English judgment”). 

       In October 2010, almost one year after the Award was issued and nine months 

after a challenge was due, Laos moved in Malaysia for an extension of time within 


                                               
                                             4 
which to file its request to set aside the Award. The Malaysian courts eventually granted 

Laos’s motion and then, in 2012, set aside the Award. Returning to the United States 

with the Malaysian judgment in hand, Laos moved under Federal Rule of Civil 

Procedure 60(b)(5) to vacate the District Court’s August 2011 judgment enforcing the 

Award.  

       Rule 60(b) provides that, “[o]n motion and just terms, the court may relieve a 

party . . . from a final judgment” for certain specified reasons, one of which is set forth 

in Rule 60(b)(5): that “the judgment . . . is based on an earlier judgment that has been 

reversed or vacated.” Fed. R. Civ. P. 60(b). Petitioners urged the District Court to deny 

Laos’s motion to vacate, citing (among other conduct) Laos’s delay in Malaysia in 

challenging the Award and its dilatory tactics in discovery matters arising in the U.S. 

litigation—conduct that Petitioners argued was so egregious that it should bar Laos 

from obtaining the equitable relief of vacatur.  

       The District Court rejected Petitioners’ arguments, concluding that the New York 

Convention left it with exceedingly limited discretion: in essence, it was bound to give 

effect to the Malaysian annulment unless doing so would offend basic standards of 

justice in the United States. Finding that neither Laos’s conduct nor anything in the 

Malaysian courts’ reasoning so tainted the Malaysian order such that vacatur would 


                                                
                                              5 
offend fundamental standards of justice, the District Court granted Laos’s Rule 60(b)(5) 

motion. In related rulings, the District Court also denied Petitioners’ later application to 

enforce the English judgment, on grounds that the English judgment conflicted with the 

presumptively dominant Malaysian judgment, and it rejected Petitioners’ request for 

security from Laos to protect their interest in the Award during the pendency of its Rule 

60(b) motion and any subsequent appeals.  

       Petitioners now appeal these orders. Because our determination of this appeal 

rests in part on our decision in Corporación Mexicana de Mantenimiento Integral, S. de R.L. 

de C.V. v. Pemex‐Exploración y Producción (“Pemex”), we have held our ruling in this 

matter pending our decision and resolution of the petition for certiorari in that case. 832 

F.3d 92 (2016), cert. dismissed, 137 S. Ct. 1622 (2017). 

       The New York Convention adopts an approach that does not require a party 

seeking enforcement of an award in what is known as a “secondary jurisdiction” (here, 

the United States) to await the conclusion of all appeals of the award that may be 

pursued in the “primary jurisdiction” (here, Malaysia). While uniquely empowering 

courts in the primary jurisdiction to set aside or annul an arbitral award, the 

Convention also anticipates that an arbitral party that has prevailed may sue elsewhere 

to enforce an award before the award has been reviewed by courts in the arbitral seat. 


                                                  
                                                6 
Thus, Article V of the Convention addresses one scenario that grows out of that 

approach: when the prevailing party files an action to enforce the award in a secondary 

jurisdiction and then, the primary jurisdiction sets aside the award, Article V(1)(e) 

declares that a court of a secondary jurisdiction “may” refuse to enforce the award, N.Y. 

Convention art. V(1)(e), in contrast to the general directive that such a court “shall” 

enforce the award, id. art. III. 

       In Pemex, our Court recently addressed how district courts should evaluate an 

enforcement petition when the arbitral award has been annulled in the primary 

jurisdiction. There, we ruled that although Article V(1)(e)’s permissive language could 

be read to suggest that a district court has “unfettered discretion” as to whether to 

enforce such an award, the court’s exercise of that discretion should rather be treated as 

“constrained by the prudential concern of international comity.” Pemex, 832 F.3d at 106.  

Pemex also carved out a “public policy” exception to the comity principle for occasions 

when enforcing an arbitral award annulled in the primary jurisdiction is needed “to 

vindicate ‘fundamental notions of what is decent and just’ in the United States.” Id. at 

107 (quoting TermoRio S.A. E.S.P. v. Electranta SP., 487 F.3d 928, 938 (D.C. Cir. 2007)); see 

also Baker Marine (Nig.) Ltd v. Chevron (Nig.) Ltd., 191 F.3d 194, 197 n.3 (2d Cir. 1999); 

Ackermann v. Levine, 788 F.2d 830, 837, 841 (2d Cir. 1986). 


                                                 
                                               7 
       In Pemex, however, we did not have occasion to consider the interaction between 

Rule 60(b)(5) and the primary jurisdiction’s annulment of an arbitral award. We now 

consider that interaction. We decide that Rule 60(b)(5) applies to a district court’s 

consideration of a motion to vacate a judgment enforcing an arbitral award that has 

since been annulled in the primary jurisdiction. In conducting a Rule 60(b)(5) analysis, 

district courts should analyze the full range of Rule 60(b) considerations, including 

timeliness and the equities. In conducting this analysis, courts—in accordance with 

Pemex—ought to assign significant weight to considerations of international comity in 

the absence of a need to vindicate “‘fundamental notions of what is decent and just’ in 

the United States.” Pemex, 832 F.3d at 107 (quoting TermoRio, 487 F.3d at 938). In the 

instant case, however, more explicit consideration of these factors would not have 

materially changed the District Court’s decision to vacate its prior judgment, especially 

in light of the District Court’s explanations of its rulings granting vacatur and denying 

sanctions.  

       We therefore AFFIRM the District Court’s order vacating the judgment. We 

further conclude that the District Court did not exceed the permissible bounds of its 

discretion in refusing to order Laos to post security during the pendency of its Rule 

60(b) motion and any subsequent appeals, nor did it err by refusing to enforce the 


                                                
                                              8 
English judgment. Accordingly, we also AFFIRM the District Court’s order denying the 

requested security, and we AFFIRM its order denying enforcement of the English 

judgment.  

                                      BACKGROUND 

     I.      The Award 

          We draw the following statement of facts primarily from the text of the Award. 

The facts are largely undisputed by the parties; any differences are noted. 

          In the early 1990s, TLL (a Thai corporation) and its subsidiary HLL (a Laotian 

corporation partly owned by a state‐owned enterprise of Laos) worked with Laos to 

develop plans for mining lignite in the Hongsa region of Laos, in the northwest area of 

the country, near the Thai border. The mining operations were intended to enable and 

support the parties’ construction and operation of a power plant that would generate 

electricity for sale primarily in and to Thailand. In furtherance of these plans, in 1992 

and 1993 TLL entered into successive contracts with Laos (the “Mining Contracts”), in 

which, among other things, Laos granted TLL the right to conduct certain survey and 

mining operations in the Hongsa region, and TLL undertook to do so and to form HLL. 

In 1994, TLL and Laos entered into an additional contract (the “Project Development 

Agreement” or “PDA”), in which Laos granted TLL the right to build at its own expense 


                                                 
                                               9 
and to manage a plant to be located near the mines, that would use the mine’s coal 

production to generate electrical power. 

       In the early phases of the Hongsa project, Petitioners performed geological 

surveys, purchased equipment, and built a road to access the envisioned mine. They 

also tried to secure project financing from outside sources and to negotiate a power 

purchase agreement with the government of Thailand. In 1997, however, funding 

negotiations fell apart and resources for the project began to dry up when the region 

was beset by severe economic troubles. These lasted from 1997 roughly through 2000, 

and came to be known as the Asian Financial Crisis.  

       By 2006, after one of Petitioners’ attempts to obtain additional funding came to 

naught, Laos wrote to TLL, expressing its concerns that Petitioners would be unable to 

fulfill their obligations under the PDA. According to Laos, Petitioners failed adequately 

to address Laos’s concerns, and, accordingly, after sending a notice of default in 

September 2006, by letter dated October 5, 2006, Laos sent Petitioners a notice 

terminating the PDA. This missive was followed shortly by a second letter, in which 

Laos announced its termination of the Mining Contracts as well. According to 

Petitioners, in doing so Laos both failed to comply with the PDA’s termination 

procedures and terminated the agreements without cause, thus breaching the PDA.  


                                              
                                            10 
       Efforts to settle the matter failed. The PDA provided that any dispute arising out 

of that agreement would be submitted to arbitration in Kuala Lumpur, Malaysia, and 

conducted under the United Nations Commission on International Trade Law 

(UNCITRAL) Arbitration Rules. The Mining Contracts, in contrast, provided that 

disputes would be resolved by the Laotian Board of Economic Conciliation, the Laotian 

Court, or the International Economic Dispute Settlement Organization.  

       In June 2007, Petitioners initiated arbitral proceedings in Malaysia. The dispute 

was heard by a panel of three U.S. lawyers (the “Panel”) in Kuala Lumpur in July 2009. 

In November 2009, the Panel issued a 48‐page written award, finding for Petitioners. 

The Panel ruled that Petitioners’ lack of success in raising funds following the Asian 

Financial Crisis did not put them in breach of the PDA. It further concluded that Laos 

breached the PDA by not properly terminating that agreement. It therefore found Laos 

liable to Petitioners for damages caused by the breach, and, after reviewing cost 

estimates submitted by all parties, concluded that Petitioners were entitled to 

reimbursement of $40 million in total investment costs. This sum represented amounts 

that Petitioners “reasonably and unavoidably actually expended out‐of‐pocket in the 

normal course of preparation for performance or in performance up until the date of 

breach,” J.A. 149, including the cost of conducting initial mining surveys and building a 


                                              
                                            11 
road to the site (expenses that, according to Laos, predated the PDA). In addition, the 

Panel awarded Petitioners a “premium” of $4 million (an “allowance for a reasonable 

return on Claimants’ total investment costs,” contemplated by the PDA), J.A. 157, 

interest, and attorney’s fees, for a total award of $57,210,000, J.A. 161.  

          Under Malaysian law, any application to set aside an arbitral award “may not be 

made after the expiry of ninety days from the date on which the party making the 

application had received the award.” J.A. 2338 (reproducing Laws of Malaysia, 

Arbitration Act 2005, Act 646, Section 37(4)). Laos received the Award on November 4, 

2009. The ninety‐day period for an application to set aside an award thus expired in 

early February 2010. Laos made no set‐aside application during that period. 

    II.      Petitioners’ efforts to enforce the Award 

          In the summer of 2010, Petitioners began efforts to enforce the Award under the 

New York Convention. The Convention governs the “recognition and enforcement of 

arbitral awards made in the territory of a State other than the State where the 

recognition and enforcement of such awards are sought.” N.Y. Convention art. I. 

Signatories agree to “recognize arbitral awards as binding and enforce them in 

accordance with the rules of procedure of the territory where the award is relied upon, 

under the conditions laid down in the following articles.” Id. art. III.  


                                                
                                              12 
       The Convention “mandates very different regimes for the review of arbitral 

awards (1) in the state in which, or under the law of which, the award was made, and 

(2) in other states where recognition and enforcement are sought.” Yusuf Ahmed 

Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997). The state in which or 

under whose laws an award is made is referred to as the “primary jurisdiction,” while 

all other signatory states are considered “secondary jurisdictions.” See Karaha Bodas Co. 

v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 500 F.3d 111, 115 n.1 (2d Cir. 

2007); W. Michael Reisman & Heide Iravani, The Changing Relation of National Courts and 

International Commercial Arbitration, 21 Am. Rev. Int’l Arb. 5, 12 (2010). The Convention 

conceives of a secondary jurisdiction’s review of an award as relatively limited: Article 

III of the Convention provides that the secondary jurisdiction “shall” enforce the award 

unless the party opposing enforcement furnishes proof that one (or more) of seven 

exceptions described in Article V obtains. See N.Y. Convention arts. III, V. The 

obligations on U.S. courts that the Convention imposes as to the enforcement of foreign 

arbitral awards are stated in Chapter 2 of the Federal Arbitration Act (“FAA”), 9 U.S.C. 

§§ 201‐08. As relevant here, Section 207 directs that “[t]he court shall confirm the award 

unless it finds one of the grounds for refusal or deferral of recognition or enforcement of 

the award specified in the said Convention.” 9 U.S.C. § 207. 


                                               
                                             13 
       Petitioners began one effort to enforce the Award in the United States. In June 

2010, they filed an action in New York state court seeking confirmation of the Award. 

Laos removed the action to the United States District Court for the Southern District of 

New York, and then moved to dismiss the action. It argued against enforcing the 

Award, asserting primarily that the arbitral panel exceeded its jurisdiction when it 

resolved disputes subject to the Mining Contracts, not just the PDA, and when it 

incorporated costs incurred under those contracts into its Award, and that these errors 

invalidated the Award. 

       The District Court rejected this argument and on August 5, 2011, entered 

judgment enforcing the Award. The court concluded that Laos’s objections did not 

“raise issues of jurisdiction or arbitrability,” as required to fall within one of Article V’s 

grounds for non‐enforcement (or another applicable ground), “but rather concern[ed] 

the Panel’s interpretation of the PDA and its calculation of damages.” Thai‐Lao Lignite 

(Thailand) Co., Ltd. v. Gov’t of the Lao People’s Democratic Republic, No. 10 Civ. 5256, 2011 

WL 3516154, at *15 (S.D.N.Y. Aug. 3, 2011). The District Court further advised that, even 

if Laos’s objection was properly construed as a jurisdictional challenge, it would not 

refuse to enforce the Award on that basis, because in its view “the parties agreed to 




                                                
                                              14 
delegate questions of arbitrability and jurisdiction to the Panel” and the Panel had 

decided that those matters were within its jurisdiction. Id. 

          Laos then appealed that decision to this Court. We affirmed the District Court’s 

judgment by summary order, ruling that the District Court committed no abuse of 

discretion in deferring to the Panel’s jurisdictional decision. Thai‐Lao Lignite (Thailand) 

Co. Ltd. v. Gov’t of Lao People’s Democratic Republic, 492 F. App’x 150, 151‐52 (2d Cir. 

2012). 

          While the enforcement action was proceeding in New York, Petitioners were also 

attempting to enforce the Award in the United Kingdom and in France. They enjoyed 

some success. In July 2010, shortly after the New York action was filed, the High Court 

of Paris entered judgment for Petitioners enforcing the Award. (This judgment was later 

reversed, however, by the Court of Appeal of Paris, which concluded that the Panel had 

improperly ruled on matters outside the scope of the arbitration agreement.) And in 

November 2012, after we affirmed the District Court’s August 2011 judgment, the High 

Court of Justice of England and Wales entered judgment enforcing the Award as well.  

          With the English judgment in hand, Petitioners filed a second action in the 

Southern District of New York in February 2013, asking the District Court to enforce the 




                                                
                                              15 
English judgment under New York’s Uniform Foreign Country Money‐Judgments 

Recognition Act, N.Y. CPLR 5301‐09. 

    III.   Laos’s efforts to set aside the Award 

       In early October 2010, in addition to opposing Petitioners’ action for enforcement 

of the Award, Laos requested that the District Court stay the proceeding and 

represented to the court that it had moved in Malaysia to set aside the Award. Within 

days, however, it came to light that Laos’s Malaysian counsel had not yet filed its set‐

aside action in Malaysia. Upon that revelation and the parties’ ensuing charges and 

retorts, Laos withdrew its request for a stay and the District Court proceeded to 

consider the enforcement action. 

       Later in October, shortly after this kerfuffle, Laos in fact initiated proceedings in 

Malaysia to set aside the Award. Because its time to appeal the Award had expired in 

early February 2010, see J.A. 2338, Laos sought an extension of this time from the 

Malaysian High Court. Laos explained that it was unaware of this deadline when it 

allowed the time to challenge the Award to lapse nine months earlier, and requested to 

be relieved of the effect of its errors.  

       The Malaysian High Court initially denied Laos’s application, but the Court of 

Appeal of Malaysia reversed, finding an extension appropriate for a foreign sovereign 


                                               
                                             16 
when, as here, the delay was the result of the sovereign’s asserted lack of knowledge of 

the local law and inadequate advice from its legal advisors. Commenting that to 

“[r]efus[e] the extension of time” would be “tantamount to shutting out the 

Government of Laos from challenging [the] award,” J.A. 976, the Court of Appeal 

granted the request and remanded the case to the High Court for consideration of the 

merits. 

       On December 27, 2012, almost one and one‐half years after the District Court 

entered the August 2011 judgment enforcing the Award, the Malaysian High Court 

annulled the Award and ordered re‐arbitration of the dispute before a new panel. The 

High Court acknowledged that courts in the United States and the United Kingdom had 

rejected Laos’s jurisdictional challenge to the Panel’s Award, but ruled that, in its view, 

the Panel had exceeded its jurisdiction by addressing disputes arising not just under the 

PDA, but under the Mining Contracts as well. The High Court concluded that the 

Award amount, which included costs borne by HLL and other subsidiaries not parties 

to the PDA, had impermissibly “lumped together or co‐mingled the claims and 

disputes under the Mining Contracts with the claims and disputes under the PDA.” J.A. 

1572. (On review in early 2014, the Malaysian Court of Appeal affirmed the High 

Court’s judgment.) 


                                               
                                             17 
       Armed with the High Court’s set‐aside judgment, on February 11, 2013—one 

month and a half after the High Court annulled the Award and one year and a half after 

the District Court entered the original enforcement judgment—Laos moved under 

Federal Rule of Civil Procedure 60(b)(5) to vacate that judgment. Petitioners objected, 

urging primarily two grounds for denying vacatur. First, Petitioners challenged various 

aspects of the Malaysian Court of Appeal’s order granting Laos an extension of time 

within which to challenge the Award and the merits of the High Court’s subsequent set‐

aside judgment. Second, Petitioners claimed that Laos’s litigation conduct in Malaysia 

and in the United States, which it characterized as inequitable, should preclude Laos 

from receiving Rule 60(b) relief.  

       On February 6, 2014, just weeks after the Malaysian Court of Appeal affirmed the 

High Court’s set‐aside judgment, the District Court granted Laos’s Rule 60(b)(5) motion 

and vacated its August 2011 judgment. Thai‐Lao Lignite (Thailand) Co., Ltd. v. Gov’t of the 

Lao People’s Democratic Republic, 997 F. Supp. 2d 214 (S.D.N.Y. 2014). The District Court 

held that, under the New York Convention, it was required to give effect to the 

Malaysian court’s set‐aside judgment and vacate the August 2011 judgment unless 

giving effect to the judgment would violate our “fundamental notions of what is decent 

and just.” Id. at 221 (quoting TermoRio, 487 F.3d at 939). Applying this standard, the 


                                               
                                             18 
District Court held that Laos’s alleged misconduct in the Malaysian proceedings and the 

purported errors in the Malaysian courts’ reasoning did not “rise to the level of 

violating basic notions of justice such that [it] should ignore comity considerations and 

disregard the Malaysian judgments.” Id. at 223. The District Court therefore vacated its 

August 2011 judgment and denied Petitioners’ additional request that Laos be required 

to post suitable security for the judgment during the pendency of an appeal. Id. at 227‐

28. 

        The District Court turned separately to Petitioners’ action to enforce the English 

judgment under New York’s Uniform Foreign Country Money‐Judgments Recognition 

Act, N.Y. CPLR 5301‐09, and in March 2014, the court denied Petitioners’ application. 

The District Court pointed out that New York law afforded it discretion to refuse to 

recognize a foreign judgment “if . . . the judgment conflicts with another final and 

conclusive judgment.” See N.Y. CPLR 5304(b)(5). The Court found that the English 

judgment enforcing the Award conflicted with the Malaysian judgment annulling the 

Award and concluded “that the later Malaysian judgment should have priority because 

Malaysia, as the seat of the arbitration and therefore the primary jurisdiction under the 

New York Convention, had the sole authority to determine whether the arbitral award 




                                              
                                            19 
was valid and, if not, to set it aside.” J.A. 2925. The Court denied Petitioners’ application 

and directed the clerk of court to close the case. 

       Petitioners timely appealed.  

                                        DISCUSSION 

       Petitioners challenge three orders entered by the District Court: (1) its grant of 

Laos’s Rule 60(b)(5) motion to vacate the August 2011 judgment; (2) its denial of 

Petitioners’ request that Laos, as the moving party, post a security bond during the 

pendency of its Rule 60(b) motion and any subsequent appeals; and (3) its denial of 

Petitioners’ application to enforce the English judgment. Each ruling was committed to 

the District Court’s discretion. See In re Terrorist Attacks on Sept. 11, 2001, 741 F.3d 353, 

357 (2d Cir. 2013) (decision on Rule 60(b) motion in district court’s discretion); Haberman 

v. Tobin, 626 F.2d 1101, 1104 (2d Cir. 1980) (request for a security in district court’s 

discretion); Byblos Bank Europe, S.A. v. Sekerbank Turk Anonym Syrketi, 10 N.Y.3d 243, 248 

(N.Y. 2008) (refusal to enforce under N.Y. CPLR 5304(b)(5) in court’s discretion). Insofar 

as these orders rested on a decision to extend or deny comity to the courts of a foreign 

sovereign, we review such decisions for abuse of discretion as well. See Pemex, 832 F.3d 

at 100. A court abuses its discretion when “(1) its decision rests on an error of law (such 

as application of the wrong legal principle) or a clearly erroneous factual finding, or (2) 


                                                 
                                               20 
its decision—though not necessarily the product of a legal error or a clearly erroneous 

factual finding—cannot be located within the range of permissible decisions.” Zervos v. 

Verizon New York, Inc., 252 F.3d 163, 169 (2d Cir. 2001).  

          We address each of the challenged orders in turn. For the reasons set forth below, 

as to the Rule 60(b)(5) motion, we affirm the District Court’s order vacating the August 

2011 judgment. We then turn briefly to the challenges posed to the remaining two 

orders, and conclude that the District Court acted within the permissible bounds of its 

discretion in refusing to require Laos to post security and in denying recognition of the 

English judgment. 

     I.      Laos’s Rule 60(b)(5) motion to vacate the August 2011 judgment 

          Petitioners argue that the District Court erroneously failed to consider the full 

range of interests protected by Rule 60(b) when it ruled on Laos’s vacatur motion, and 

that it should have assigned greater—even dispositive—adverse weight to Laos’s 

untimeliness in seeking review of the Award and other inequitable conduct.  

          Federal Rule of Civil Procedure 60 “prescribes procedures by which a party may 

seek relief from a final judgment.” House v. Sec’y of Health & Human Servs., 688 F.2d 7, 9 

(2d Cir. 1982). Rule 60(b) provides that, “[o]n motion and just terms, the court may 

relieve a party or its legal representative from a final judgment, order, or proceeding” if 


                                                 
                                               21 
one of several enumerated bases for relief is established. Fed. R. Civ. P. 60(b).1 One such 

basis for relief is that the judgment from which relief is sought “is based on an earlier 

judgment that has been reversed or vacated.” Fed. R. Civ. P. 60(b)(5). As we noted 

earlier, the decision whether to grant such relief is addressed to the sound discretion of 

the district court. In re Terrorist Attacks on Sept. 11, 2001, 741 F.3d at 357. 

           In exercising that discretion, courts aim to “strike[] a balance between serving the 

ends of justice and preserving the finality of judgments.” Nemaizer v. Baker, 793 F.2d 58, 

61 (2d Cir. 1986). In service of the latter interest, Rule 60(c) requires that a motion for 


1    Rule 60(b) and (c), both relevant here, provide in their entirety: 
 
           (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion 
           and  just  terms,  the  court  may  relieve  a  party  or  its  legal  representative  from  a 
           final judgment, order, or proceeding for the following reasons: 
               (1) mistake, inadvertence, surprise, or excusable neglect; 
               (2) newly discovered evidence that, with reasonable diligence, could not 
               have been discovered in time to move for a new trial under Rule 59(b); 
               (3)  fraud  (whether  previously  called  intrinsic  or  extrinsic), 
               misrepresentation, or misconduct by an opposing party; 
               (4) the judgment is void; 
               (5) the judgment has been satisfied, released or discharged; it is based on 
               an  earlier  judgment  that  has  been  reversed  or  vacated;  or  applying  it 
               prospectively is no longer equitable; or 
               (6) any other reason that justifies relief. 
              
           (c) Timing and Effect of the Motion. 
               (1) Timing. A motion under Rule 60(b) must be made within a reasonable 
               time—and for reasons (1), (2), and (3) no more than a year after the entry 
               of the judgment or order or the date of the proceeding. 
               (2) Effect on Finality. The motion does not affect the judgment’s finality or 
               suspend its operation. 
                                                          
                                                        22 
relief under Rule 60(b) be made “within a reasonable time.” Fed. R. Civ. P. 60(c). This is 

to be determined based on “the particular circumstances of the case,” taking into 

account the reason for any delay, the possible prejudice to the non‐moving party, and 

the interests of finality. PRC Harris, Inc. v. Boeing Co., 700 F.2d 894, 897 (2d Cir. 1983) 

(discussing Rule 60(c) reasonableness of timing in context of Rule 60(b)(6) motion). In 

addition, because vacatur under Rule 60(b) is an equitable remedy, courts may deny 

Rule 60(b) relief if the moving party is found to have acted inequitably. See Motorola 

Credit Corp. v. Uzan, 561 F.3d 123, 127 (2d Cir. 2009). The burden is on the moving party 

to demonstrate that it is entitled to relief, and courts “[g]enerally . . . require that the 

evidence in support of the motion to vacate a final judgment be highly convincing.” 

Kotlicky v. U.S. Fid. & Guar. Co., 817 F.2d 6, 9 (2d Cir. 1987) (internal quotation marks 

omitted). Careful attention to these considerations and to whether the movant is 

entitled to relief in the particular circumstances of each case ensures that Rule 60(b) will 

“be broadly construed to do substantial justice,” while respecting that “final judgments 

should not be lightly reopened.” Nemaizer, 793 F.2d at 61 (internal quotation marks 

omitted).    

       Article III of the Convention places on each contracting state the obligation to 

“recognize arbitral awards as binding and enforce them in accordance with the rules of 


                                                 
                                               23 
procedure of the territory where the award is relied upon, under the conditions laid 

down in the following articles.” N.Y. Convention art. III. Article V acknowledges certain 

exceptions to that obligation. Thus, Section 1(e) of Article V provides:  

            Recognition  and  enforcement  of  the  award  may  be  refused,  at  the 
            request  of  the  party  against  whom  it  is  invoked,  only  if  that  party 
            furnishes  to  the  competent  authority  where  the  recognition  and 
            enforcement is sought, proof that: . . . (e) [t]he award . . . has been set 
            aside or suspended by a competent authority of the country in which, 
            or under the law of which, that award was made. 

Id. art. V(1)(e). For ease of reference, we set out the full text of Article V in the margin.2  




2    Article V provides in full: 
 
           1.  Recognition  and  enforcement  of  the  award  may  be  refused,  at  the  request  of 
           the  party  against  whom  it  is  invoked,  only  if  that  party  furnishes  to  the 
           competent  authority  where  the  recognition  and  enforcement  is  sought,  proof 
           that: 
                (a)  The  parties  to  the  agreement  referred  to  in  article  II  were,  under  the 
                law  applicable  to  them,  under  some  incapacity,  or  the  said  agreement  is 
                not valid under the law to which the parties have subjected it or, failing 
                any  indication  thereon,  under  the  law  of  the  country  where  the  award 
                was made; or 
                (b)  The  party  against whom  the award  is  invoked  was  not given  proper 
                notice  of  the  appointment  of  the  arbitrator  or  of  the  arbitration 
                proceedings or was otherwise unable to present his case; or 
                (c) The award deals with a difference not contemplated by or not falling 
                within the terms of the submission to arbitration, or it contains decisions 
                on  matters  beyond  the  scope  of  the  submission  to  arbitration,  provided 
                that, if the decisions on matters submitted to arbitration can be separated 
                from  those  not  so  submitted,  that  part  of  the  award  which  contains 
                decisions  on  matters  submitted  to  arbitration  may  be  recognized  and 
                enforced; or 
                                                         
                                                       24 
       Although Article V(1)(e)’s text appears to leave the District Court with discretion 

to enforce an award that has been annulled in the primary jurisdiction—after all, it does 

not say that enforcement of the award “must” be refused—the D.C. Circuit in TermoRio 

S.A. E.S.P. v. Electranta S.P., 487 F.3d 928 (D.C. Cir. 2007), held, and we recently agreed in 

Pemex, that the scope of that discretion is “constrained by the prudential concern of 

international comity.” Pemex, 832 F.3d at 106; TermoRio, 487 F.3d at 938‐39. In TermoRio, 

the D.C. Circuit ruled that courts considering whether to enforce an award that has 

been set aside in the primary jurisdiction should give effect to a judicial decision of the 

primary jurisdiction unless enforcement of that judgment would offend the public 

policy of the state in which enforcement is sought. TermoRio, 487 F.3d at 938‐39. The 

D.C. Circuit acknowledged that our Court “implicitly endors[ed]” this “‘public policy’ 



           (d) The composition of the arbitral authority or the arbitral procedure was 
           not  in  accordance  with  the  agreement  of  the  parties,  or,  failing  such 
           agreement, was not in accordance with the law of the country where the 
           arbitration took place; or 
           (e) The award has not yet become binding on the parties, or has been set 
           aside or suspended by a competent authority of the country in which, or 
           under the law of which, that award was made. 
 
       2.  Recognition  and  enforcement  of  an  arbitral  award  may  also  be  refused  if  the 
       competent authority in the country where recognition and enforcement is sought 
       finds that: 
            (a)  The  subject  matter  of  the  difference  is  not  capable  of  settlement  by 
            arbitration under the law of that country; or 
            (b) The recognition or enforcement of the award would be contrary to the 
            public policy of that country. 
                                                     
                                                   25 
gloss on Article V(1)(e)” in Baker Marine (Nig.) Ltd. v. Chevron (Nig.) Ltd., 191 F.3d 194 (2d 

Cir. 1999), where we suggested that offense to public policy might provide an adequate 

reason to refuse to recognize a judgment of a foreign court. TermoRio, 487 F.3d at 937 

(citing Baker Marine, 191 F.3d at 197 n.3). The D.C. Circuit expanded on Baker Marine, 

however, holding that “a foreign judgment is unenforceable as against public policy to 

the extent that it is repugnant to fundamental notions of what is decent and just in the 

United States,” a standard drawn from the Restatement (Second) of Conflict of Laws 

§ 117 (1971) and cases interpreting Article V(2)(b)’s “public policy” exception to 

enforcement of an award. Id. at 938‐39 (internal quotation marks omitted).  

       In Pemex, we adopted this view of the scope of our courts’ discretion under 

Article V(1)(e), concluding that refusal to recognize a foreign judgment nullifying an 

award is “appropriate only to vindicate ‘fundamental notions of what is decent and just’ 

in the United States.” Pemex, 832 F.3d at 106 (quoting TermoRio, 487 F.3d at 938). Pemex, 

of course, found that in the “rare circumstances” of that case it would not be an abuse of 

discretion to reject the demands of comity in favor of honoring public policy. Id. at 111. 

But it nonetheless recognized a strong presumption in favor of following the primary 

jurisdiction’s ruling. Id. (“Any court should act with trepidation and reluctance in 




                                                
                                              26 
enforcing an arbitral award that has been declared a nullity by the courts having 

jurisdiction over the forum in which the award was rendered.”).  

       In Pemex, we did not have occasion to consider the interaction between Rule 

60(b) and the primary jurisdiction’s annulment of an arbitral award. The arbitral award 

that was our focus in Pemex was annulled in the primary jurisdiction (Mexico) while the 

district court’s judgment confirming the award was on appeal to this Court. See Pemex, 

832 F.3d at 99‐100. This Court, upon motion by the party that had opposed confirmation 

of the award (Pemex), vacated the district court’s judgment confirming the award and 

remanded for further proceedings in light of the intervening Mexican court decision 

nullifying the award. See Corporación Mexicana de Mantenimiento Integral, S. de R.L. de C.V. 

v. Pemex Exploración y Producción, No. 10‐4656‐cv, 2012 WL 9346475, at *l (2d Cir. Feb. 16, 

2012). On remand, the district court granted the “renewed motion to confirm the 

[a]ward” made by the award creditor (COMMISA), finding that the nullification of the 

award in Mexico “violated basic notions of justice.” Corporación Mexicana de 

Mantenimiento Integral, S. de R.L. de C. V. v. Pemex‐Exploración y Producción, 962 F. Supp. 

2d 642, 661 (S.D.N.Y. 2013). We affirmed. See Pemex, 832 F.3d at 97. 

       In the instant case, by contrast, this Court had already affirmed the District 

Court’s judgment confirming the arbitral award by the time the award was set aside in 


                                               
                                             27 
Malaysia, and the District Court was presented with a motion pursuant to Rule 60(b)(5) 

to vacate its judgment confirming the arbitral award. This case raises the question, then, 

of how the Rule 60(b)(5) inquiry should proceed when the judgment sought to be 

vacated is one confirming an arbitral award that was subsequently vacated in the 

primary jurisdiction. 

       Petitioners argue that the District Court erred as a matter of law in exercising its 

discretion by giving presumptive effect to the foreign set‐aside judgment over its own 

duly entered judgment. Treating the foreign judgment as conclusive fails to accord any 

weight to the need to preserve the finality of judgments that Rule 60(b) protects, they 

assert. They contend further that the court’s heavy deference improperly placed on 

them the burden to demonstrate that the judgment should not be vacated, whereas—in 

light of the entry of judgment on the Award more than a year earlier—the burden 

should have been assigned to Laos to demonstrate entitlement to Rule 60(b) relief. Laos, 

in contrast, insists that the New York Convention mandates giving conclusive effect to 

the Malaysian annulment of the Award, even in this distinct procedural setting. 

       As an initial matter, our review of the text of the Convention and the applicable 

provisions of the FAA suggests that Rule 60(b)(5) applies to motions to vacate 




                                               
                                             28 
judgments confirming arbitral awards that are subsequently set aside in the primary 

jurisdiction. 

       We turn first to the text of the Convention.3 See Medellín v. Texas, 552 U.S. 491, 506 

(2008) (“The interpretation of a treaty, like the interpretation of a statute, begins with its 

text.”). Article III of the Convention requires contracting states to “recognize arbitral 

awards as binding and enforce them in accordance with the rules of procedure of the territory 

where the award is relied upon, under the conditions laid down in the following articles.” 

N.Y. Convention art. III (emphasis added). In our view, Rule 60(b) is one such “rule of 

procedure.” See Fed. R. Civ. P. 60 advisory committee’s note to 1946 amendment 

(describing Rule 60(b) as one “procedure” by which a judgment may be vacated). By 

this reference, Article III suggests that a court should apply its procedural rules for 

vacating judgments to its judgments enforcing arbitral awards. Nothing in the language 

suggests that post‐judgment procedures were not encompassed by Article III’s phrase. 

       This reading of the Convention derives additional support from the FAA itself. 

The FAA applies to judgments entered under the Convention “to the extent the chapter 

3 In Pemex, we recognized that the FAA “expressly incorporates the terms of the Panama 
Convention,” and turned directly to the text of the Convention to determine the obligations of 
U.S. courts called on to enforce arbitral awards rendered under the Panama Convention. Pemex, 
832 F.3d at 105 (citing 9 U.S.C. § 301). Because there is “no substantive difference” between the 
Panama and New York Conventions, id., and the FAA similarly “expressly incorporates” the 
terms of the New York Convention, id.; see 9 U.S.C. §§ 201‐08, we follow Pemex’s lead and turn to 
the text of the Convention, with the FAA’s procedural directives, as the governing law. 
                                                 
                                               29 
is not in conflict with” Chapter 2 (which codifies the Convention) or the Convention 

itself. 9 U.S.C. § 208. Thus, Section 13 of Chapter 1 directs that judgments entered under 

the FAA “shall have the same force and effect, in all respects, as, and be subject to all the 

provisions of law relating to, a judgment in an action.” 9 U.S.C. § 13. The “provisions of 

law relating to[] a judgment in an action” include the Federal Rules of Civil Procedure. 

See Fed. R. Civ. P. 81(a)(6) (providing that the Rules “govern proceedings under” the 

FAA, “except as [it] provide[s] other procedures”); cf. ISC Holding AG v. Nobel Biocare 

Fin. AG, 688 F.3d 98, 114 (2d Cir. 2012) (“[W]here the FAA’s procedures are in conflict 

with those of the civil rules, the former controls.”). This observation reinforces our view 

that Rule 60(b) applies to judgments entered on foreign arbitral awards under the 

Convention just as it does to judgments entered on domestic arbitral awards. Applying 

this reasoning, other Courts of Appeals reviewing decisions adjudicating motions to 

vacate judgments entered on domestic arbitral awards have applied Rule 60(b). See AIG 

Baker Sterling Heights, LLC v. Am. Multi‐Cinema, Inc., 579 F.3d 1268, 1272 (11th Cir. 2009); 

Baltia Air Lines, Inc. v. Transaction Mgmt., Inc., 98 F.3d 640, 642 (D.C. Cir. 1996). This 

approach—applying Rule 60(b) to motions to vacate judgments entered on domestic 

awards—also applies, we think, to judgments entered under the New York Convention. 

No part of the Convention as implemented in Chapter 2 of the FAA conflicts with this 


                                                 
                                               30 
directive; indeed, Section 13 of the FAA and Article III of the Convention tend to 

reinforce each other. 

       Laos acknowledges, in fact, that “Rule 60(b) is consistent with the [New York] 

Convention.” Appellee’s Br. 62. The question is then how courts adjudicating a Rule 

60(b)(5) motion to vacate a judgment confirming an arbitral award that has been 

vacated in the primary jurisdiction should proceed. In adjudicating such a motion, 

district courts should consider the point that “under the Convention, the power and 

authority of the local courts of the [primary jurisdiction] remain of paramount 

importance.” Yusuf Ahmed Alghanim & Sons, 126 F.3d at 22. The annulment of an arbitral 

award in the primary jurisdiction should therefore be given significant weight. See 

Pemex, 832 F.3d at 107. 

       In fact, Article V(l)(e) considerations may readily be incorporated into the 

ordinary course of a court’s Rule 60(b) analysis. Courts considering Rule 60(b)(5) 

motions are generally, and correctly, solicitous of a movant seeking relief when a prior 

judgment on which the challenged judgment relies has been vacated. See, e.g., Flowers v. 

S. Reg’l Physician Servs., Inc., 286 F.3d 798 (5th Cir. 2002); Cal. Med. Ass’n v. Shalala, 207 

F.3d 575 (9th Cir. 2000); Maul v. Constan, 23 F.3d 143 (7th Cir. 1994); cf. Assoc. for Retarded 

Citizens of Conn., Inc. v. Thorne, 68 F.3d 547, 553 (2d Cir. 1995) (holding that Rule 60(b)(5) 


                                                 
                                               31 
applied to motion for reconsideration of attorney’s fees). The prudential concerns for 

international comity and the high standard for overcoming the presumptive effect of a 

primary jurisdiction’s annulment, as articulated in Pemex, fit comfortably within the 

scope of this solicitude. Of course, consistently with Pemex, the party opposing vacatur 

of a judgment enforcing a later‐annulled award may show in support of its opposition 

that giving effect to the judgment annulling the award would offend “‘fundamental 

notions of what is decent and just’ in the United States.” Pemex, 832 F.3d at 107 (quoting 

TermoRio, 487 F.3d at 938). In the absence of such a public policy concern, however, the 

annulment of an award in the primary jurisdiction should weigh heavily in a district 

court’s Rule 60(b)(5) analysis. 

       Nevertheless, in ruling on a Rule 60(b)(5) motion, even in the context of a 

judgment entered on a foreign arbitral award under the New York Convention, a 

district court should be guided by the full range of interests protected by Rule 60(b). 

Courts should consider whether the motion was made within a reasonable time, 

whether the movant acted equitably, and whether vacatur would strike an appropriate 

balance between serving the ends of justice and preserving the finality of judgments, as 

well as the prudential concern for international comity. 




                                              
                                            32 
       The Convention’s concern for comity is thus only one of the considerations to be 

taken into account in deciding a Rule 60(b)(5) motion. Accordingly, courts acting on 

Rule 60(b)(5) motions that are based on later‐annulled arbitral awards must not simply 

treat the annulment as dispositive of the Rule 60(b)(5) analysis. They should analyze the 

full range of Rule 60(b) considerations, including the weighty interests served by 

protecting the finality of judgments of our courts, and must be attentive to the fact that 

the burden of demonstrating that vacatur is appropriate lies with the party seeking that 

result. This need not be an onerous burden for the beneficiaries of the annulment, and it 

need not require too much more from the District Court than was done here. But it does 

require recognition and consideration of the interests protected by Rule 60(b).  

       We presume that the District Court, in its diligence, considered the Rule 60(b) 

factors, but it has not given us the benefit of its analysis. More explicit consideration of a 

broader range of Rule 60(b) factors by the District Court would have been helpful in the 

instant case. Our review of the record and of the District Court’s actions persuades us, 

however, that the District Court did not exceed the permissible bounds of its discretion. 

       First, we observe that over the varied course of the proceedings the District Court 

gave some explicit consideration to the interests of justice. For example, the District 

Court noted that the Malaysian judgment annulling the Award “did not leave 


                                                
                                              33 
Petitioners . . . without a remedy” and acknowledged that the dispute would be re‐

arbitrated before a different panel of arbitrators. Thai‐Lao Lignite, 997 F. Supp. 2d at 227. 

This case is thus unlike Pemex, where the award was annulled and the laws in the 

foreign jurisdiction were changed in the interim, precluding any future recovery. See 

Pemex, 832 F.3d at 107‐08. Further, as the District Court recognized, the circumstances 

surrounding the proceedings in Malaysia are far less suspect and therefore more 

worthy of presumptive recognition, than the circumstances surrounding the 

proceedings in Pemex, where we found that the district court did not abuse its discretion 

in determining that “basic notions of justice” would be offended by failure to enforce 

the later‐annulled award. See Thai‐Lao Lignite, 997 F. Supp. 2d at 227. In Pemex, we 

concluded that “[t]he high hurdle of the public policy exception” was “surmounted . . . 

by four powerful considerations: (1) the vindication of contractual undertakings and the 

waiver of sovereign immunity; (2) the repugnancy of retroactive legislation that 

disrupts contractual expectations; (3) the need to ensure legal claims find a forum; and 

(4) the prohibition against government expropriation without compensation.” Pemex, 

832 F.3d at 107. Here, although we might not necessarily agree with the merits of the 

Malaysian courts’ judgments, we see no grounds for such concerns. 




                                                
                                              34 
       Second, none of the allegedly inequitable conduct called to the attention of the 

District Court justifies denying Laos the relief from enforcement that it requests. Laos’s 

allegedly inequitable conduct falls into several categories. Petitioners’ complaints 

concern primarily Laos’s conduct before the Malaysia court. For example, Petitioners 

object to Laos’s delay in filing the action to set aside the Award and its alleged failure to 

adhere to the PDA’s covenant not to challenge an arbitral award. The import of this 

conduct—largely, the merits of legal positions taken, and not egregious behavior of 

another sort—was already addressed by the District Court in its order vacating the 

judgment and rejected by it as an unavailing attempt by Petitioners to challenge the 

merits of the Malaysian set‐aside judgment. See Thai‐Lao Lignite, 997 F. Supp. 2d at 223‐

25. The District Court did not assign any weight to the alleged “misconduct” with 

which Petitioners charged Laos.  

       In addition, Petitioners criticize Laos for failing to timely comply with the 

District Court’s discovery orders. This conduct has also already been addressed by the 

District Court in its opinions denying (in large part) Petitioners’ motions for sanctions. 

See Thai‐Lao Lignite, 997 F. Supp. 2d at 223 n.7 (citing Thai‐Lao Lignite (Thailand) Co., Ltd. 

v. Gov’t of Lao People’s Democratic Republic, 10 Civ. 5256, 2013 WL 3970823 (S.D.N.Y. Aug. 

2, 2013); Thai‐Lao Lignite (Thailand) Co., Ltd. v. Gov’t of the Lao People’s Democratic Republic, 


                                                 
                                               35 
No. 10 Civ. 5256, 2011 WL 4111504 (S.D.N.Y. Sept. 13, 2011)). In those opinions, the 

District Court concluded that Laos’s objections to its discovery orders did not “evince[] 

bad faith or serious and studied disregard for the orderly process of justice,” as would 

be required to warrant a sanctions award. Thai‐Lao Lignite, 2011 WL 4111504, at *11 

(internal quotation marks omitted).  It found further that Laos’s non‐compliance was 

“substantially justified, either because [Laos] took a reasonable (if ultimately mistaken) 

legal position or because the information sought [was] not available.” Thai‐Lao Lignite, 

2013 WL 3970823, at *5. Cumulatively, we think, these findings show that had the 

District Court considered this conduct more expressly in the context of Laos’s Rule 

60(b)(5) motion, it would not have viewed the conduct as sufficiently dilatory to justify 

its continued enforcement of an annulled award. To find otherwise, as Laos points out, 

and to rule that the conduct entirely precluded the requested vacatur under Rule 

60(b)(5), would mean in effect directing the District Court to enter the equivalent of a 

$57 million sanction against Laos for its misconduct—a steep fine indeed, and one that 

the record gives no reason to think the District Court would have imposed.  

       The remaining conduct of which Petitioners complain is best described as either 

unnecessarily combative or careless. We are not persuaded that it demonstrates the kind 

of “chutzpah” that has led courts in this Circuit to deny otherwise merited relief, or that 


                                              
                                            36 
the District Court here (judging from its management of the behavior during the 

proceedings) would have seen as outcome‐determinative. See, e.g., Motorola Credit Corp. 

v. Uzan, 561 F.3d 123, 128 & n.5 (2d Cir. 2009). Our decision in Uzan offers an instructive 

contrast in this regard. There, we affirmed the district court’s discretionary denial of a 

request for Rule 60(b) relief because the movants had not “pursued their defense with 

clean hands.” Id. at 127 (internal quotation marks omitted).  As we explained, the 

movants there had “time and again deployed their lawyers to raise legal roadblocks to 

the enforcement of the judgment against them,” and “persistently endeavored to evade 

the lawful jurisdiction of the District Court and undermine its careful and determined 

work.” Id. Despite Petitioners’ arguments to the contrary, Laos’s behavior in the present 

litigation falls far short of the persistent disrespect and noncompliance for which we 

and the district court criticized the unsuccessful movants in Uzan. Id. at 128 & n.5. 

       Finally, we address the interest in finality, which protects the prevailing party’s 

(and the courts’) tangible interest in avoiding the costs, uncertainty, and even disrespect 

reflected by repeated and otherwise unfounded challenges to its judgments. See House, 

688 F.2d at 9 (describing the interest as “ensuring that litigation reaches an end within a 

finite period of time”). Given these important interests, the timing of a motion to vacate 




                                               
                                             37 
cannot be “irrelevant” to the calculus, as Laos argues.4 Had ten years elapsed before the 

set‐aside proceedings were concluded, and more time elapsed before Laos moved to 

vacate the Award, the judicial interests in finality of judgments might well outweigh the 

deference to the primary jurisdiction presumptively called for by the New York 

Convention. In this case, however, finality interests did not stand in the way of the 

District Court’s decision to give effect to the Malaysian set‐aside judgment and to vacate 

the District Court’s August 2011 judgment. After all, the party seeking to enforce the 

Award (Petitioners) knew proceedings to set aside the Award in the primary jurisdiction 

were ongoing before the District Court entered judgment, and the party seeking vacatur 

(Laos) sought relief promptly after courts in the primary jurisdiction annulled the 

award.  

       The record in this case, therefore, reflects that the District Court did not exceed 

the permissible bounds of its discretion in vacating its August 2011 judgment. The 

circumstances potentially bearing on the Rule 60(b) motion, although not explicitly 


4 That the timing of the motion to vacate an annulled award properly bears on our analysis here 
finds additional support in Article VI of the Convention. Article VI describes the circumstances 
in which a party may obtain a stay of enforcement proceedings: it provides that a court 
considering an application to enforce an award “may, if it considers it proper, adjourn the 
decision on the enforcement of the award and may also, on the application of the party claiming 
enforcement of the award, order the other party to give suitable security.” N.Y. Convention art. 
VI. Simply by providing a mechanism to stay an enforcement action, Article VI suggests—
contrary to Laos’s contention that timing is “irrelevant” to the Convention’s enforcement 
scheme, Appellee Br. 56—that the Convention was not blind to the timing of related actions.
                                                 
                                               38 
addressed by the District Court in its order, do not bar the District Court from vacating 

its judgment. Further, no showing has been made that vacatur will offend basic notions 

of justice in the United States. Thus, for all these reasons, we affirm the District Court’s 

order vacating its judgment confirming the Award. 

    II.      Petitioners’ request for security 

          Petitioners argue that the District Court should have required Laos to post 

security before it granted—or even considered—Laos’s Rule 60(b) vacatur motion. 

Petitioners contend that both Rule 60(b) and the New York Convention empower U.S. 

courts to require security in these circumstances. Rule 60(b) provides that relief may be 

granted “[o]n motion and just terms,” Fed. R. Civ. P. 60(b), terms that our Court has 

held to include requiring a bond or security. See First Fidelity Bank, N.A. v. Gov’t of 

Antigua & Barbuda—Permanent Mission, 877 F.2d 189, 196 (2d Cir. 1989). Further, 

Petitioners observe that Article VI of the New York Convention gives courts in 

secondary jurisdictions discretion to order that a party moving to set aside an award 

provide “suitable security” before the court stays an enforcement action pending the 

issuance of a set‐aside decision in the primary jurisdiction. N.Y. Convention art. VI.  

          The District Court declined to enter such an order and cited two reasons for its 

refusal. First, it ruled that requiring Laos, a foreign sovereign, to post security would be 


                                                 
                                               39 
tantamount to directing attachment of Laos’s assets and would therefore violate the 

Foreign Sovereign Immunities Act (“FSIA”), see 28 U.S.C. § 1610(a) (providing that 

where a foreign sovereign has waived its sovereign immunity, its property may be 

attached only if the property is “used for a commercial activity in the United States”). 

Thai‐Lao Lignite, 997 F. Supp. 2d at 228‐30. Second, the District Court declared that, even 

if there were no FSIA bar, whether to require Laos to post the security was a decision 

committed to its discretion and it “would decline to exercise that discretion.” Id. at 229 

n.12. On appeal, Petitioners argue that the FSIA posed no bar to requiring security from 

Laos and that the District Court should have so required to protect Petitioners’ “rights” 

pending resolution of Laos’s motion to vacate the August 2011 judgment. Appellants’ Br. 

86.  

        The District Court made clear that even if the FSIA did not preclude it from 

entering such an order, it would decline in its discretion to do so. We identify no abuse 

of discretion in that decision and therefore do not address whether the FSIA would bar 

the District Court from ordering Laos to post security here. See McCarthy v. S.E.C., 406 

F.3d 179, 186 (2d Cir. 2005) (holding that a court “need not reach . . . challenges [when] 

an independent ground for [a] decision remains unchallenged”).  




                                               
                                             40 
       Accordingly, we affirm the District Court’s order denying Petitioners’ motion for 

a security. 

    III.   Petitioners’ action to enforce the English judgment 

       Before the Malaysian High Court set aside the Award, Petitioners also obtained a 

judgment enforcing the Award in England. Petitioners then filed an action before the 

District Court seeking enforcement of the English judgment under New York’s Uniform 

Foreign Country Money‐Judgments Recognition Act, N.Y. CPLR Art. 53. This Act 

provides that “a foreign country judgment,” defined as a “judgment of a foreign state 

granting or denying recovery of a sum of money,” N.Y. CPLR 5301, may be enforced by 

filing “an action on the judgment,” N.Y. CPLR 5303. Laos did not file an answer or 

otherwise appear, and the Clerk of Court for the Southern District of New York entered 

a notice of default against it. When Laos later appeared and moved to vacate the 

default, the District Court, sua sponte, directed Petitioners to show cause why it should 

not dismiss as moot the petition to enforce the English judgment, observing that the 

English judgment rested heavily on the English court’s deference to the now‐vacated 

August 2011 judgment entered in the United States. 

       After Petitioners responded, the District Court denied their request to recognize 

the English judgment and closed the case. Citing N.Y. CPLR 5304(b)(5), which provides 


                                              
                                            41 
that “[a] foreign country judgment need not be recognized if . . . the judgment conflicts 

with another final and conclusive judgment,” the district court ruled that it had the 

discretionary authority to credit the Malaysian judgment annulling the Award over the 

English judgment enforcing the Award. “[E]quity favors giving the Malaysian judgment 

priority over the English judgment,” it concluded, and on that basis it declined to 

enforce the English judgment. J.A. 2926. 

       The English judgment had strong and explicit ties to the District Court’s own 

earlier‐entered judgment: the English court noted that the points Laos raised there in 

opposition to confirming the Award “were raised in the course of the US 

proceedings . . . and, in effect, rejected by the US District Court and the Court of 

Appeal[s].” J.A. 1404. Accordingly, the High Court observed that, “as a matter of 

English law at least, the conclusion of the US courts on these . . . issues would give rise 

to an issue estoppel.” J.A. 1404. These statements underscore the close relationship 

between the two decisions and support the District Court’s decision not to enforce the 

English judgment. 

       In their appeal from the District Court’s order denying enforcement of the 

English judgment, Petitioners argue that Laos’s default on the English judgment 

enforcement action precluded the District Court from considering the merits of 


                                               
                                             42 
Petitioners’ enforcement claim, including Laos’s possible affirmative defenses. The 

District Court did not enter a default judgment, however; rather the Clerk of Court for 

the Southern District of New York had entered only a notice of default against Laos in 

that action. Fed. R. Civ. P. 55(a), (b)(2).  

       Petitioners further argue that N.Y. CPLR 5304(b)(5)—the ground for non‐

recognition that the District Court invoked here—provides only an affirmative defense 

to enforcement; the District Court, they urge, was not entitled to consider it sua sponte. It 

is not clear, however, that under New York law the discretionary bases for non‐

recognition of foreign judgments are affirmative defenses. Indeed, the relevant 

provision of New York’s Civil Practice Law and Rules can be read to allow courts sua 

sponte to consider the grounds for non‐recognition: Section 5304(b)(5) states only that a 

foreign judgment “need not be recognized if . . . the judgment conflicts with another 

final and conclusive judgment.” N.Y. CPLR 5304(b)(5). Byblos Bank Europe, S.A. v. 

Sekerbank Turk Anonym Syrketi, 837 N.Y.S.2d 54 (N.Y. App. Div. 2007), is not to the 

contrary; it merely assume that the non‐movant bears the burden of proving a 

discretionary basis for non‐recognition, id. at 56. Further, even if the grounds for non‐

recognition should be characterized as affirmative defenses, courts may consider certain 

affirmative defenses, such as res judicata and claim preclusion, sua sponte. Walters v. 


                                                  
                                                43 
Indus. & Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011) (“[B]oth the 

Supreme Court and the Second Circuit have long held that courts may dismiss actions 

on their own motion in a broad range of circumstances where they are not explicitly 

authorized to do so by statute or rule.”). Petitioners point to no persuasive authority to 

the contrary. We therefore reject Petitioners’ argument.  

       Finally, Petitioners assert that the District Court abused its discretion when it 

concluded that the equities favored crediting the Malaysian judgment over the English 

judgment. We agree with the District Court that equity favors giving heavier weight to 

the Malaysian judgment—the decision of the primary jurisdiction—over the English, 

particularly when the English ruling was so closely related to the District Court’s own 

judgment, which had meantime been vacated. We thus conclude that the District Court 

did not abuse its discretion in its decision denying enforcement. 

       Accordingly, we affirm the District Court’s order denying the petition to enforce 

the English judgment. 

                                      CONCLUSION 

       For the reasons set forth above, we AFFIRM the orders of the District Court.  




                                               
                                             44